MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                           FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                             Aug 25 2017, 8:30 am

court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Stanley L. Campbell                                      Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana

                                                         Christina D. Pace
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

James A. Pequignot, Jr.,                                 August 25, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A05-1703-CR-531
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Frances C. Gull,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         02D06-1601-F6-8



Barnes, Judge.


                                       Case Summary


Court of Appeals of Indiana | Memorandum Decision 02A05-1703-CR-531 | August 25, 2017          Page 1 of 6
[1]   James Pequignot, Jr., appeals the trial court’s decision revoking his probation

      and ordering him to serve the remainder of his previously-suspended sentence

      in the Department of Correction (“DOC”). We affirm.


                                                     Issue

[2]   Pequignot raises one issue, which we restate as whether the trial court abused

      its discretion by requiring him to serve the remainder of his previously-

      suspended two-year sentence in the DOC as opposed to an alternative

      placement.


                                                     Facts

[3]   On July 21, 2015, Pequignot entered a Lowes home improvement store in Allen

      County, Indiana, and stole a roll of wire valued at $161.00. Pequignot had a

      prior conviction for Class D felony theft from 1995. Pequignot was charged

      and pled guilty to Level 6 felony theft with a prior conviction for theft. He was

      sentenced to two years suspended to probation. He started his two-year term of

      probation on February 25, 2016. On April 29, 2016, the State filed a petition to

      revoke Pequignot’s probation, alleging that he did not successfully complete

      community control and failed to complete home detention intake.


[4]   On May 23, 2016, while still on probation but after the petition to revoke his

      probation had been filed, Pequignot was involved in an altercation with the

      police. Pequignot was driving, and a police officer initiated a traffic stop.

      Pequignot eventually stopped his vehicle but then drove away from the officer,

      stopped his vehicle a second time, and exited the vehicle and fled on foot.
      Court of Appeals of Indiana | Memorandum Decision 02A05-1703-CR-531 | August 25, 2017   Page 2 of 6
      Pequignot was apprehended but resisted officers’ attempts to take him into

      custody. Pequignot’s blood alcohol level was found to be above the legal limit.

      Based upon the incident, on May 27, 2016, Pequignot was charged with two

      counts of Level 6 felony resisting law enforcement, Class A misdemeanor

      resisting law enforcement, Class A misdemeanor operating a vehicle while

      intoxicated, and Class C misdemeanor operating a vehicle with .08 or more

      alcohol concentration equivalent in blood or breath.


[5]   Pequignot pled guilty to the new criminal charges. An amended petition to

      revoke his probation was filed on June 2, 2016. The trial court took

      Pequignot’s guilty plea under advisement and placed him in a drug court

      program.


[6]   Pequignot entered the drug court program on July 11, 2016. While in the

      program, he missed three drug screens; he provided three diluted drug screens;

      he had a positive drug screen for alcohol and cocaine in August 2016; he failed

      to complete transitional living; and he failed to appear in court when required.

      Pequignot absconded from the program and the jurisdiction for a period of four

      months.


[7]   The State filed a petition to terminate Pequignot’s participation in the drug

      court program. Pequignot admitted to the allegations in the petition and in the

      amended petition for probation revocation. On January 3, 2017, the trial court

      found that Pequignot violated the terms of the drug court program and revoked

      him from the program. On February 8, 2017, the trial court revoked


      Court of Appeals of Indiana | Memorandum Decision 02A05-1703-CR-531 | August 25, 2017   Page 3 of 6
      Pequignot’s probation and ordered the remainder of his previously-suspended

      two-year sentence to be served in the DOC. Pequignot now appeals.


                                                  Analysis

[8]   Pequignot argues that the trial court abused its discretion by ordering him to

      serve the remainder of his previously-suspended two-year sentence for theft in

      the DOC as opposed to an alternative placement such as home detention at a

      halfway house. In general, we review a challenge to a trial court’s sentence for

      an abuse of discretion. Adams v. State, 960 N.E.2d 793, 796 (Ind. 2012) (citing

      Anglemyer v. State, 868 N.E.2d 482 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218

      (Ind. 2007)). “An abuse of discretion occurs when the decision clearly

      contravenes the logic and effect of the facts and circumstances before the

      court.” Id. at 796-97. Likewise, a trial court’s sentencing decisions for

      probation violations are reviewable using the abuse of discretion standard.

      Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007). A defendant is not entitled to

      serve a sentence in either probation or a community corrections program. Cox

      v. State, 706 N.E.2d 547, 549 (Ind. 1999). Rather, placement in either is a

      matter of grace and a conditional liberty that is a favor, not a right. Id.


[9]   Pequignot argues that his placement in the DOC was an abuse of discretion

      because a “report had been filed indicating that he was eligible for placement at

      [a halfway house] and he requested that the Court allow him that opportunity.”

      Appellant’s Br. p. 11. He maintains that “it was unreasonable for the Court to

      deny him the opportunity to complete the executed portion of his sentence


      Court of Appeals of Indiana | Memorandum Decision 02A05-1703-CR-531 | August 25, 2017   Page 4 of 6
through alternative placement on detention at the [halfway house].” Id.

However, approximately three months after he started probation, Pequignot

committed new criminal offenses. Approximately six months after starting

probation, Pequignot failed to submit to three urine drug screens, tested positive

for alcohol and cocaine on one urine drug screen, and provided three diluted

drug screens. While enrolled in the drug court program, Pequignot absconded

from the program and the jurisdiction for a period of four months. Although

Pequignot suffers from substance abuse, as the trial court explained to him at

his sentencing hearing:

        You’ve been given the benefit of every program that’s available
        here in Allen County: Probation, jail, parole, the Department of
        Correction, the Alcohol Abuse Deterrent Program, the Alcohol
        Countermeasures Program, work release, home detention,
        Community Transition Program, as well as the Drug Court
        Program; . . . You’ve had multiple attempts at treatment, your
        probation’s been revoked four times, suspended sentences
        modified three times, suspended sentences revoked twice. Your
        parole’s been revoked once and work release placement revoked
        once; . . . And I note you’ve had, again, multiple attempts at
        treatment through various agencies, both here in Allen County
        and in Indianapolis at Fairbanks . . . in 1997; Charter Beacon,
        Fort Wayne, Indiana, in 1999; Washington House in 2004, as
        well as other efforts at rehabilitation.


Tr. pp. 20-21. Under these circumstances, Pequignot has not established that

the trial court abused its discretion in ordering him to serve the remainder of his

two-year sentence for theft in the DOC.


                                          Conclusion
Court of Appeals of Indiana | Memorandum Decision 02A05-1703-CR-531 | August 25, 2017   Page 5 of 6
[10]   The trial court did not abuse its discretion by revoking Pequignot’s probation

       and ordering him to serve the remainder of his previously-suspended two-year

       sentence in the DOC. We affirm.


[11]   Affirmed.


       Baker, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A05-1703-CR-531 | August 25, 2017   Page 6 of 6